Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2022.
Examiner disagrees with traversal for at least the reason(s) specified in Requirement for Restriction, filed 8/25/2022.  Further, the use of prior in this rejection will show that a search for the non-elected invention would require a separate search and consideration that for elected invention.  
Elected claims 15-29 will be examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17-18, 20-24, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (20040160170).


    PNG
    media_image1.png
    594
    404
    media_image1.png
    Greyscale

Claim 15. Sato teaches an electronic device (please see fig. 1, 1) comprising: a substrate (please see fig. 1, 3) having a first surface and a second surface that is positioned opposite to the first surface (please see four sides of element 3); two or more first electrodes (please see fig. 1, 9a) positioned above the first surface of the substrate; organic layers (please see fig. 1, 11; par 39 and 52 teaches that 11 is composed of multiple organic layers) positioned above the first electrodes; and a second electrode (please see fig. 1, 13a) positioned above the organic layers and extending so that the second electrode overlaps the two or more first electrodes in plan view (please see fig. 1 and 5,), wherein the second electrode includes second electrode openings (“openings” is taken to mean “gap”, please see gap pointed to by “A” in fig. 1) that do not overlap the first electrodes in plan view, and side surfaces that face the second electrode opening (please see side surfaces of 13a that reside near/in gap “A”), and wherein a height of the side surface of the second electrode is larger than an average value of a thickness of a region of the second electrode that overlaps the first electrodes in plan view (please see fig. 1 which shows the side surface of 13a in gap “A” being thicker than the layer 13a).
Claim 17. Sato teaches an electronic device according to claim 15, wherein each of the second electrode openings is surrounded by the second electrode in plan view (please see fig. 1 above).
Claim 18. Sato teaches an electronic device according to claim 15, wherein an upper end of the side surface of the second electrode has a contour that surrounds the second electrode opening in plan view (please see fig. 1 and 5 which show the side surface contours of 13a surrounding the gap “A”).
Claim 20. Sato teaches an electronic device according to claim 15, comprising: a protective layer (13b protects the top surface of 13a by virtue of covering layer 13a) that overlaps the second electrode and the second electrode opening in plan view.
Claim 21. Sato teaches an electronic device according to claim 20, wherein the position of a surface of the protective layer that overlaps the second electrode opening is between the position of a surface of the second electrode that overlaps the first electrode and the position of the first surface in a thickness direction of the substrate (please see rejection of claim 20 and fig. 1 above).
Claim 22. Sato teaches an electronic device according to claim 20, wherein the position of a surface of the second electrode that overlaps the first electrodes is between the position of a surface of the protective layer that overlaps the second electrode opening and the position of the first surface in a thickness direction of the substrate (please see rejection of claim 20 and fig. 1 above).
Claim 23. Sato teaches an electronic device according to claim 15, wherein the organic layers include organic layer openings that overlap the second electrode openings in plan view (please see fig. 6a-6c which shows a gap in organic layers 11B, 11G, 11R, these layers having side surfaces as seen in fig. 6A-6c).
Claim 24. Sato teaches an electronic device according to claim 23, wherein the organic layers include side surfaces that face the organic layer openings, and wherein upper ends of the side surfaces of the organic layers are in contact with a lower end of the side surface of the second electrode (please see fig. 6a-6c which shows a gap in organic layers 11B, 11G, 11R, these layers having side surfaces as seen in fig. 6A-6c).
Claim 26. Sato teaches an electronic device according to claim 15, wherein the organic layers include organic layer openings that overlap parts of the second electrode and the second electrode openings in plan view (please see fig. 6a-6c which shows a gap in organic layers 11B, 11G, 11R, these layers having side surfaces as seen in fig. 6A-6c).
Claim 27. Sato teaches an electronic device according to claim 26, wherein the organic layers include side surfaces that face the organic layer openings, and wherein the second electrode overlaps the side surfaces of the organic layers in plan view (please see fig. 6a-6c which shows a gap in organic layers 11B, 11G, 11R, these layers having side surfaces as seen in fig. 6A-6c).
Claim 28. Sato teaches an electronic device according to claim 15, comprising: an insulating layer (please see fig. 6a-6c, 17) including insulating-layer first openings that overlap the first electrodes in plan view, the insulating layer being positioned between the first surface of the substrate and the organic layers in a normal direction to the first surface of the substrate (please see 17 being sandwiched between 11B/11G/11R and 3 in the normal direction to the top surface of 3).
Claim 29. Sato teaches an electronic device according to claim 28, wherein the insulating layer includes insulating-layer second openings that, in plan view, are positioned between the first electrodes and overlaps the second electrode openings (please see figs. 1, 5 and 6a-6c which shows 17 having a common surface with the opening ‘A” and even extends in the area under “A”; “overlap” is taken to at least mean “to have something in common”).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 25 (please check dependencies of claim 25) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894